                                                Case 5:18-md-02834-BLF Document 541-1 Filed 10/04/19 Page 1 of 2



                                           1 J. DAVID HADDEN (CSB No. 176148)
                                             dhadden@fenwick.com
                                           2 SAINA S. SHAMILOV (CSB No. 215636)
                                             sshamilov@fenwick.com
                                           3 TODD R. GREGORIAN (CSB No. 236096)
                                             tgregorian@fenwick.com
                                           4 RAVI R. RANGANATH (CSB No. 272981)
                                             rranganath@fenwick.com
                                           5 CHIEH TUNG (CSB No. 318963)
                                             ctung@fenwick.com
                                           6 FENWICK & WEST LLP
                                             Silicon Valley Center
                                           7 801 California Street
                                             Mountain View, CA 94041
                                           8 Telephone:     650.988.8500
                                             Facsimile:     650.938.5200
                                           9
                                             Counsel for AMAZON.COM, INC.
                                          10 and AMAZON WEB SERVICES, INC.

                                          11                              UNITED STATES DISTRICT COURT
                                          12                            NORTHERN DISTRICT OF CALIFORNIA
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13                                        SAN JOSE DIVISION
                                          14
                                             IN RE: PERSONAL WEB TECHNOLOGIES,                 Case No.: 5:18-md-02834-BLF
                                          15 LLC ET AL., PATENT LITIGATION

                                          16 AMAZON.COM, INC., and AMAZON WEB                  Case No.: 5:18-cv-00767-BLF
                                             SERVICES, INC.,
                                          17                                                   [PROPOSED] ORDER GRANTING
                                                             Plaintiffs,                       MOTION OF AMAZON.COM, INC.
                                                  v.
                                          18                                                   AND AMAZON WEB SERVICES, INC.
                                                                                               FOR SUMMARY JUDGMENT OF
                                          19 PERSONALWEB TECHNOLOGIES, LLC and                 NONINFRINGEMENT
                                             LEVEL 3 COMMUNICATIONS, LLC,
                                          20             Defendants.

                                          21 PERSONALWEB TECHNOLOGIES, LLC and
                                             LEVEL 3 COMMUNICATIONS, LLC,
                                          22             Counterclaimants,
                                          23          v.
                                          24 AMAZON.COM, INC., and AMAZON WEB
                                             SERVICES, INC.,
                                          25
                                                             Counterdefendants.
                                          26

                                          27

                                          28
                                               [PROPOSED] ORDER GRANTING AMAZON’S                            CASE NO.: 5:18-md-02834-BLF
                                               MOTION FOR SUMMARY JUDGMENT                                    CASE NO.: 5:18-cv-00767-BLF
      Case 5:18-md-02834-BLF Document 541-1 Filed 10/04/19 Page 2 of 2



 1                                        [PROPOSED] ORDER

 2          Before the Court is the motion of defendants Amazon.com, Inc. and Amazon Web Services,

 3 Inc. (collectively, “Amazon”) for summary judgment of noninfringement. The Court heard argu-

 4 ment on the motion on November 15, 2019. Amazon and plaintiffs PersonalWeb Technologies,

 5 LLC and Level 3 Communications, LLC (collectively, “PersonalWeb”) were represented by coun-

 6 sel. After consideration of the motion, the supporting documents filed with the motion, the record

 7 herein, and the arguments of counsel, the Court concludes that with respect to those claims and

 8 defenses there is no genuine dispute as to any material fact, and Amazon is entitled to judgment as

 9 a matter of law. Amazon’s motion for summary judgment is therefore GRANTED, and the Court

10 hereby ORDERS as follows:

11      (1) Amazon does not infringe any claim of U.S. patent Nos. 5,978,791, 6,928,442, 7,802,310,

12          7,945,544, and 8,099,420 (the “patents-in-suit”); and

13          [PersonalWeb lacks standing to assert any claim of infringement based on use or operation

14          of Amazon CloudFront, including any patent infringement claim against Amazon or an Am-

15          azon customer in which CloudFront is alleged to meet any limitation of any claim of the

16          patents-in-suit; and]

17      (2) PersonalWeb’s First Amended Counterclaim, filed on October 4, 2018, is DISMISSED

18          WITH PREJUDICE.

19          Judgment shall be entered in favor of Amazon and against PersonalWeb in accordance with

20 this order.

21          IT IS SO ORDERED.

22

23 Dated:
                                                         Honorable Beth L. Freeman
24                                                       United States District Court Judge
25

26

27

28

     [PROPOSED] ORDER GRANTING AMAZON’S             1                     CASE NO.: 5:18-md-02834-BLF
     MOTION FOR SUMMARY JUDGMENT                                           CASE NO.: 5:18-cv-00767-BLF
